Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 1 of 9

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF MISSIGSIPFI
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI FILED
SOUTHERN DIVISION JAN 04 2019
ARTHUR JOHNSTON
ye DEPUTY
DOUGLAS HANDSHOE
v. CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

DECLARATION OF DOUGLAS HANDSHOE

I Douglas Handshoe, declare the following to be true and correct, and if called as a
witness, I could competently testify to the matters hereinafter set forth which are
within my personal knowledge. Under penalty of perjury I, swear and affirm the
following:

CASE SUMMARY

I am the Plaintiff / Counter defendant in this matter. This is a case about the
misuse of the United States copyright laws as one of many tactics in a campaign
of libel terrorism and related Canadian smear campaigns directed towards Plaintiff
and Plaintiff's lawyers in Mississippi and Louisiana from Canada, a country
without the Free Speech and procedural due process protections contained in the

United States Constitution, in an attempt to suppress truthful reporting on matters

 
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 2 of 9

in the public court record involving a massive political corruption scandal,
resulting criminal investigation, conviction and incarceration of former Jefferson
Parish President Aaron Broussard. In one of many such corrupt self-enrichment
schemes perpetrated by Broussard, he used his Canadian property holdings
managed by his unindicted criminal co-conspirators, Charles Leary, Vaughn Perret
and Daniel Abel, to perpetrate bribery and money laundering schemes involving
politically connected individuals that did substantial business with the Parish of
Jefferson, Louisiana. Abel, Leary and Perret solicited and subsequently were
joined in their campaign of libel terrorism by defendants Progress Media Group
Limited of Nova Scotia and Marilyn Smulders who were duped into believing that
a homophobic Mississippi blogger was picking on them. Progress Media Group,
Ltd and Smulders made, via counsel, knowing material misrepresentations in the
submission of a DMCA takedown notice dated December 13, 2012 to New Dream
Networks on December 14, 2012 which claimed copyright infringement. Progress
Media Group and Smulders wholly failed to discharge their affirmative duties

under the United States Copyright Laws.

DECLARATION OF FACTS AND EVIDENCE SUPPORTING JUDGMENT
1. That at all times salient in 2011 and 2012, the URI http://www.slabbed.org
was registered in my personal name in a pre-formation act involved with the
formation of Slabbed New Media, LLC.

2
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 3 of 9

2. At all times salient from April 2011 to date, I am the owner and publisher of
Slabbed New Media, LLC, which owned the creative content located at the

URI http://www.slabbed.org .

 

3. On September 18, 2012 in the normal course of business | authored and
digitally published, “Dirty deeds done dirt cheap: Slabbed explores the
genesis of the Trout Point Development and certain land sales to Aaron
Broussard and his cronies” to the Slabbed website in a post located at the
URI http://slabbed.org/2012/09/18/dirty-deeds-done-dirt-cheap-slabbed-
explores-the-genesis-of-the-trout-point-development-and-certain-land-sales-
to-aaron-broussard-and-his-cronies/. A copy of this posting is attached as
Exbibit 1 to this Declaration.

4. On October 5, 2012 in the normal course of business I authored and digitally
published, “Civil District Court lawsuit filed by Concrete Busters against
River Birch terms Trout Point Lodge Ltd. of Nova Scotia a “shell
company” to the Slabbed website in a post located at the URI
http://slabbed.org/2012/10/05/civil-district-court-lawsuit-filed-by-concrete-
busters-against-river-birch-terms-trout-point-lodge-ltd-of-nova-scotia-a-
shell-company/. A copy of this posting is attached as Exbibit 2 to this

Declaration.
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 4 of 9

5. In both publications, I used a scaled down version of the photograph of
Trout Point Lodge owners Vaughn Perret, Charles Leary and Daniel Abel
that was contained in the promotional story, “New World Creole” published
by Progress Media Group Limited in September 2006 for their Winter, 2006
issue. A copy of the promotional story, written by Marilyn Smulders with
photo by Wayne Barrett is attached as Exhibit 3 to this Declaration.

6. A reader of the website emailed a pdf of the entire issue to the Slabbed New
Media publisher’s email account in early 2012. The reader indicated the
publication was distributed to the public free of charge. I confirmed this by
visiting the Progress Media Group website located at
http://www.progressmedia.ca\subscribe. A copy of this webpage, as captured
on September 10, 2012 by the Internet Wayback Machine located at
http:\\www.archive.org\ is attached as Exhibit 4 to this Declaration.

7. At all times salient from 2006 to the dates of publication the photograph
used in the publications detailed in items 3 and 4 above to August 22, 2013,
neither Smulders or Progress Media Group, Ltd took any steps to register the
creative work with the Canadian Copyright office. I determined Progress
Media Group Limited has no registered copyrights whatsoever nor does it
appear as an assignor. I also determined that Marilyn Smulders also has no

registered copyrights whatsoever but does appear as Author of the
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 5of9

photograph in question, as listed by Trout Point Lodge, Limited on their
registration application on August 22, 2013. These Canadian Copyright
Register search results, a) Marilyn Smulders in Author Name, b) Marilyn
Smulders as Owner/Assignee, c) Progress Media Group as Onwer/Assignee
and d) Progress Media as Assignor are attached as Exhibit 5 to this
Declaration.

. On December 14, 2012, Marina Rathbun emailed a letter dated December
13, 2012 to New Dream Network written by Bruce McLaughlin, agent for
Smulders and Progress Media Group demanding the removal of the scaled
photograph taken by Wayne Barret in 2006 that was used in “New World
Creole” published by Progress Media Group Limited in September 2006 for
their Winter, 2006 issue. The DMCA Takedown Notice dated December 13,

- 2012 and related email from Rathburn to New Dream Networks is attached
as Exhibit 6.

. On December 18, 2012 at 6:26PM, New Dream Network notified Publisher
Handshoe of the McLaughlin DMCA Takedown Notice and requested the
disputed material be disabled/removed from publication. On or about that
date the disputed material was removed from publication. This email is

attached as Exhibit 7.
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 6 of 9

10. On December 20, 2012, I submitted a Counter notification to the December
13, 2012 Takedown Notice to New Dream Network. It is attached as Exhibit
8.

11.0n December 19, 2012 at 2:07PM local time New Dream Network, referring
to the Smulders/Progress Media Group takedown notice and Counter
notification wrote the following in an email exchange with Attorney Bobby
Truitt who contacted New Dream network on Handshoe’s behalf. (Page 2 of
2):

We are aware slabbed.org and it's critical speech are under attack by
spurious actors using out of jurisdiction court orders and misusing
intellectual property law in trying to get the site offline. We have
silently to you pushed back against several such attempts in our
commitment to the laws of the United States and the freedom of
speech they afford. (Emphasis added)

This email exchange is attached as Exhibit 9.

12.On January 5, 2013, after the elapse of 14 plus days, I restored the
misidentified material to the Slabbed website. I swear and affirm that neither
Progress Media Group nor Marilyn Smulders took any further action with
respect to their misrepresented Takedown Notice.

13.Smulders and Progress Media Group, Ltd were served with both the original

and amended complaints and chose not to respond or otherwise defend. The
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 7 of 9

Court Clerk entered default on August 15, 2017 (See ECF #150). Smulders
and Progress Media Group are deemed to have admitted the following:

a. The Slabbed New Media, LLC posts are a self-evident non-infringing
fair use under 17 U.S.C. § 107.

b. That Smulders and Progress Media Group had actual subjective
knowledge of the contents of the Slabbed New Media, LLC post and
that it did not infringe any Progress Media Group Ltd. or Marilyn
Smulders copyrights on the date they sent New Dream Network the
takedown notice.

c. That Smulders and Progress Media Group, Ltd. acted in bad faith
when they sent the takedown notice, knowingly and materially
misrepresenting that they had concluded that the two postings of
which they complained were infringing.

14. I swear and affirm my damages consists of the time spent corresponding
with Counsel, time spent responding to the misrepresented takedown notice
and damage to my free speech rights through the misuse of the United States
Copyright laws. I seek the nominal sum of One Dollar ($1.00) to
compensate me for the time spent, reputation loss and for harm to my first
amendment rights.

As previously listed herein , I have attached the following Exhibits:
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 8 of 9

a. Exhibit 1 - Slabbed New Media posting titled “Dirty deeds done dirt
cheap: Slabbed explores the genesis of the Trout Point Development
and certain land sales to Aaron Broussard and his cronies”.

b. Exhibit 2 — Slabbed New Media posting titled “Civil District Court
lawsuit filed by Concrete Busters against River Birch terms Trout
Point Lodge Ltd. of Nova Scotia a “shell company”

c. Exhibit 3 - “New World Creole” published by Progress Media Group
Limited in their Winter 2006 issue.

d. Exhibit 4 — September 10, 2012 capture of the webpage located at
URI http://www.progressmedia.ca\subscribe

e. Exhibit 5 — Canadian copyright register search results: a) Marilyn
Smulders in Author Name, b) Marilyn Smulders as Owner/Assignee,
c) Progress Media Group as Onwer/Assignee and d) Progress Media
as Assignor.

f. Exhibit 6 — Email dated December 14, 2012 and Takedown Notice
dated December 13, 2012 to New Dream Network by McLaughlin.

g. Exhibit 7 - December 18, 2012, 6:26PM, New Dream Network email
to Handshoe re: McLaughlin DMCA Takedown Notice.

h. Exhibit 8 —- Handshoe Counter notification to McLaughlin Takedown
Notice dated December 19, 2012.

i. Exhibit 9 — Email to Attorney Truitt by New Dream Network dated
December 19, 2012.

I swear and affirm I have examined the Exhibit 1 through 9 and they are true
and correct.

So certified this the 4" day of January, 2019,

aa

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 
Case 1:15-cv-00382-HSO-JCG Document 332 Filed 01/04/19 Page 9 of 9

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 4, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.
I, Douglas Handshoe, hereby certify that on January 4, 2019, I mailed the
foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC VST 1H4 Canada

Respectfully submitted this 4" day of January, 2019,

-~—
Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
